DETAILED ACTION
	In Reply filed 6/1/2022, claims 16-35 are pending. Claim 16 is amended and claims 34-35 are newly added. Claims 16-35 are considered in current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-18, 21-27, 30-32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160082668 (“Perret et al.”) in view of US 20190255614 (“Madigan et al.”).
Regarding claim 16, Perret et al. teaches a method of calibrating an irradiation unit of an apparatus for additively manufacturing three-dimensional objects (Abstract, “A method for automatically calibrating a device for generatively producing a three-dimensional object”), the method comprising: 
Generating a first calibration pattern on a first determination region of a build plane (Abstract, “irradiating an applied layer of a material (3) or a target by means of a first scanner (14) in order to produce a first test pattern (33) in the material (3) or the target”), the first calibration pattern ([0023], “first test pattern 33”) generated with a first energy beam (Fig. 1, “first beam 12”) emitted by a first irradiation unit (Fig. 1, “first radiation source 10”); 
Generating a second calibration pattern on a second determination region of the build plane (Abstract, “irradiating the applied layer of the material (3) or the target by means of a second scanner (15) in order to produce a second test pattern (34) in the material (3) or the target”), the second calibration pattern ([0024], “second test pattern 34”) generated with a second energy beam (Fig. 1, “second beam 13”) emitted by a second irradiation unit (Fig. 1, “second radiation source 11”); 
Generating image data ([0026], “The first and second test patterns 33, 34 are subsequently detected by means of the camera 24”) comprising at least one of: the first calibration pattern on the first determination region of the build plane (Fig. 2, “first scan zone 30”) and the second calibration pattern on the second determination region of the build plane (Fig. 2, “second scan zone 31”), the image data comprising the second calibration pattern generated by a determination unit (Fig. 1, “camera 24”) of the first irradiation unit, and the image data comprising the first calibration pattern generated by a determination unit (Fig. 1, “camera 24”) of the second irradiation unit ([0026], “The first and second test patterns 33, 34 are subsequently detected by means of the camera 24. In this case, the first and second test patterns 33, 34 are assigned to the first and second scanners 14, 15, respectively.”); 
And determining a calibration status of at least one of the first irradiation unit and the second irradiation unit, the calibration status determined based at least in part on the image data ([0031], “By virtue of the two test patterns being compared with one another, relative errors such as offset or rotation of the test patterns with respect to one another can be identified and corrected, and a relative calibration of the two scanners with respect to one another can be carried out.”). 
Perret et al. does not specifically disclose generating image data comprising at least one of: a first image of the first calibration pattern on at least one part of the first determination region of the build plane, the first image generated by a second on-axis determination unit of the second irradiation unit, and a second image of the second calibration pattern on at least one part of the second determination region of the build plane, the second image generated by a first on-axis determination unit of the first irradiation unit; 
And determining calibration information comprising at least one of: a first position of the first calibration pattern within the first determination region on the basis of the first image, and a second position of the second calibration pattern within the second determination region on the basis of the second image.
Madigan et al. teaches an additive manufacturing method ([0007], “An additive manufacturing method”), comprising generating image data ([0037], “collecting sensor data from multiple sensor devices”) comprising at least one of: a first image (Fig. 11A is an image of a pattern of energy scan) of the first calibration pattern  on at least one part of the first determination region of the build plane ([0070], “FIG. 11A also depicts a first pattern of energy scans 1104 extending diagonally across grid regions 1102.”), the first image generated by a second on-axis determination unit of the second irradiation unit (Fig. 14A, “an on-axis optical sensor 1406 similar to the on-axis sensor 318”), and a second image of the second calibration pattern on at least one part of the second determination region of the build plane, the second image generated by a first on-axis determination unit of the first irradiation unit; 
And determining calibration information ([0042], “one or more sensors can be applied to make measurements that are independent of the laser scanning reference frame. This measurement can be used for correlation and calibration purposes”) comprising at least one of: a first position of the first calibration pattern within the first determination region on the basis of the first image ([0042], “a stationary pyrometer 114 independently measures the temperature and therefore provides a calibration to the measurement made by pyrometer 111. The field of view 115 of the stationary Eulerian pyrometer 114 is suitably chosen so that it matches the characteristic dimension of the molten zone 105 existing on the workpiece 104 and made by the focused laser beam 101 at the specific location to which the scanning head 103 displaced and focused the beam 101.”), and a second position of the second calibration pattern within the second determination region on the basis of the second image.
Perret et al. and Madigan et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the processing method in Perret et al. to incorporate an on-axis determination unit as taught by Madigan et al., because using on-axis sensors help reduce problems with overestimating the amount of energy applied to the build plane (Madigan et al., [0081]).
Regarding claim 17, Perret et al. teaches adjusting at least one of the first irradiation unit and the second irradiation unit based at least in part on the calibration status ([0031], “By virtue of the two test patterns being compared with one another, relative errors such as offset or rotation of the test patterns with respect to one another can be identified and corrected, and a relative calibration of the two scanners with respect to one another can be carried out.”).
Regarding claim 18, Perret et al. teaches determining a first parameter of the first calibration pattern and a second parameter of the second calibration pattern based at least in part on the image data ([0025], “the first and/or the second test pattern 33, 34 are/is a lattice pattern having a specific lattice constant or a point pattern in order to enable a reliable calibration”); and determining the calibration status based at least in part on the first parameter of the first calibration pattern and the second parameter of the second calibration pattern ([0030], “the first and/or the second scanner 14, 15 are/is calibrated in such a way that the first and/or the second deviation from the reference pattern and/or the relative deviation between the first test pattern and the second test pattern 34 falls below a setpoint value”).
Regarding claim 21, Perret et al. teaches determining a difference between the first parameter and the second parameter ([0030], “the first and/or the second scanner 14, 15 are/is calibrated in such a way that the first and/or the second deviation from the reference pattern and/or the relative deviation between the first test pattern and the second test pattern 34 falls below a setpoint value”); and adjusting at least one of the first irradiation unit and the second irradiation unit based at least in part on the difference ([0031], “By virtue of the two test patterns being compared with one another, relative errors such as offset or rotation of the test patterns with respect to one another can be identified and corrected, and a relative calibration of the two scanners with respect to one another can be carried out.”).
Regarding claim 22, Perret et al. teaches adjusting the first irradiation unit comprises adjusting a first beam guiding unit defining a portion of the first irradiation unit, and adjusting the second irradiation unit comprises adjusting a second beam guiding unit defining a portion of the second irradiation unit ([0019], “the controller 7 controls the lighting device 9 and the control devices 17, 18 in such a way that the beam 20, 21 reflected by each corresponding scanner 14, 15 impinges on predetermined points of the construction zone 2 and consolidates them”).
Regarding claim 23, Perret et al. teaches guiding the first energy beam to the first determination region with a first beam guiding unit defining a portion of the first irradiation unit ([0015], “the beam 12 impinging on the first scanner 14 is reflected and is directed as beam 20 onto a first scan zone 30, illustrated in FIG. 2, in the construction zone 2”), and determining the first parameter of the first calibration pattern with the first calibration pattern located at a first position of the first determination region ([0025], “the first and/or the second test pattern 33, 34 are/is a lattice pattern having a specific lattice constant or a point pattern in order to enable a reliable calibration”), and determining the calibration status of the first irradiation unit based at least in part on the image data comprising the first calibration pattern generated by the determination unit ([0031], “By virtue of the two test patterns being compared with one another, relative errors such as offset or rotation of the test patterns with respect to one another can be identified and corrected, and a relative calibration of the two scanners with respect to one another can be carried out.”); 
And/or guiding the second energy beam to the second determination region with a second beam guiding unit defining a portion of the second irradiation unit ([0015], “and the beam 13 impinging on the second scanner 15 is reflected and is directed as beam 21 onto a second scan zone 31, illustrated in FIG. 2, in the construction zone 2”), and determining the second parameter of the second calibration pattern with the second calibration pattern located at a second position of the second determination region ([0025], “the first and/or the second test pattern 33, 34 are/is a lattice pattern having a specific lattice constant or a point pattern in order to enable a reliable calibration”), and determining the calibration status of the second irradiation unit based at least in part on the image data comprising the second calibration pattern generated by the on-axis determination unit ([0031], “By virtue of the two test patterns being compared with one another, relative errors such as offset or rotation of the test patterns with respect to one another can be identified and corrected, and a relative calibration of the two scanners with respect to one another can be carried out.”).
Regarding claim 24, Perret et al. teaches moving, with a first beam guiding unit defining a portion of the first irradiation unit ([0015], “the beam 12 impinging on the first scanner 14 is reflected and is directed as beam 20 onto a first scan zone 30, illustrated in FIG. 2, in the construction zone 2”), the first determination region to a plurality of first determination positions of the build plane ([0019], “the controller 7 controls the lighting device 9 and the control devices 17, 18 in such a way that the beam 20, 21 reflected by each corresponding scanner 14, 15 impinges on predetermined points of the construction zone 2 and consolidates them”), generating, with the first energy beam emitted by the first irradiation unit, the first calibration pattern for respective ones of the plurality of first determination positions (Fig. 2, [0025], “the first and second test patterns 33, 34 are in each case point patterns consisting of many points 35, 36 arranged in a grid-shaped fashion”), and generating, with the on -axis determination unit of the second irradiation unit, image data for respective ones of the plurality of first determination positions ([0026], “The first and second test patterns 33, 34 are subsequently detected by means of the camera 24. In this case, the first and second test patterns 33, 34 are assigned to the first and second scanners 14, 15, respectively.”); 
And/or moving, with a second beam guiding unit defining a portion of the second irradiation unit ([0015], “and the beam 13 impinging on the second scanner 15 is reflected and is directed as beam 21 onto a second scan zone 31, illustrated in FIG. 2, in the construction zone 2”), the second determination region to a plurality of second determination positions of the build plane ([0019], “the controller 7 controls the lighting device 9 and the control devices 17, 18 in such a way that the beam 20, 21 reflected by each corresponding scanner 14, 15 impinges on predetermined points of the construction zone 2 and consolidates them”), generating, with the second energy beam emitted by the second irradiation unit, the second calibration pattern for respective ones of the plurality of second determination positions (Fig. 2, [0025], “the first and second test patterns 33, 34 are in each case point patterns consisting of many points 35, 36 arranged in a grid-shaped fashion”), and generating, with the first determination unit of the first irradiation unit, image data for respective ones of the plurality of second determination positions ([0026], “The first and second test patterns 33, 34 are subsequently detected by means of the camera 24. In this case, the first and second test patterns 33, 34 are assigned to the first and second scanners 14, 15, respectively.”).
Regarding claim 25, Perret et al. teaches determining the respective ones of the plurality of first determination positions based at least in part on the image data for the respective ones of the plurality of first determination positions; and/or determining the respective ones of the plurality of second determination positions based at least in part on the image data for the respective ones of the plurality of second determination positions (Fig. 2, [0025], “the first and second test patterns 33, 34 are in each case point patterns consisting of many points 35, 36 arranged in a grid-shaped fashion”; [0026], “The first and second test patterns 33, 34 are subsequently detected by means of the camera 24”).
Regarding claim 26, Perret et al. teaches moving the first energy beam in a predefined pattern across the build plane; and/or moving the second energy beam in a predefined pattern across the build plane ([0019], “the controller 7 controls the lighting device 9 and the control devices 17, 18 in such a way that the beam 20, 21 reflected by each corresponding scanner 14, 15 impinges on predetermined points of the construction zone 2 and consolidates them”).
Regarding claim 27, Perret et al. teaches compensating a deviation between the first irradiation unit and the second irradiation unit based at least in part on a difference between a first parameter of the first calibration pattern and a second parameter of the second calibration pattern determined based at least in part on the image data ([0031], “By virtue of the two test patterns being compared with one another, relative errors such as offset or rotation of the test patterns with respect to one another can be identified and corrected”).
Regarding claim 30, Perret et al. teaches the first irradiation unit and the second irradiation unit respectively define a portion of an irradiation device ([0014], “An irradiation device 9 for consolidating the topmost layer adjoining the construction zone 2 has at least one first and one second radiation source 10, 11, which in each case generate a focused or directional beam 12, 13 via an optical unit”).
Regarding claim 31, Perret et al. teaches the first determination region and the second determination region overlap or abut one another (Fig. 2, [0021], “the scan zones 30, 31 of the different scanners 14, 15 to overlap in an overlap region 37”).
Regarding claim 32, Perret et al. teaches the first irradiation unit is configured to guide the first energy beam within a first guiding region of the build plane ([0015], “the beam 12 impinging on the first scanner 14 is reflected and is directed as beam 20 onto a first scan zone 30, illustrated in FIG. 2, in the construction zone 2”), and the second irradiation unit is configured to guide the second energy beam within a second guiding region of the build plane ([0015], “and the beam 13 impinging on the second scanner 15 is reflected and is directed as beam 21 onto a second scan zone 31, illustrated in FIG. 2, in the construction zone 2”), wherein the first guiding region and the second guiding region overlap or abut one another (Fig. 2, [0021], “the scan zones 30, 31 of the different scanners 14, 15 to overlap in an overlap region 37”).
Regarding claim 35, Perret et al. teaches the first calibration pattern and the second calibration pattern are generated successively ([0023], “Firstly, a layer of the material 3 applied in the construction zone 2 is scanned by the first scanner 14 in order to produce a first test pattern 33 in the material 3”; [0024], “In the next step, the applied layer of the material 3 or the target is irradiated by the second scanner 15 in order to produce a second test pattern 34 in the material 3 or the target”).

Claims 19, 20, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160082668 (“Perret et al.”) in view of US 20190255614 (“Madigan et al.”), further in view of US 20210001559 (“Thiel”).
	Regarding claim 19, Perret et al. does not teach the first parameter comprises a first position of the first calibration pattern within the first determination region and the second parameter comprises a second position of the second calibration pattern within the second determination region.
	Thiel teaches a method ([0001], “a method for calibrating an irradiation system of an apparatus for producing a three-dimensional work piece”) for calibrating a 3D printer, wherein the first parameter comprises a first position of the first calibration pattern ([0053], “the first irradiation pattern 32 is exemplarily illustrated as a straight line extending from (x1, y1) to (x2, y2).”) within the first determination region (Fig. 2, “overlap area 42” and “first edge area 46”), and wherein the second parameter comprises a second position of the second calibration pattern ([0054], “The further irradiation pattern 40 is exemplarily illustrates as a straight line extending from (x′1, y′1) to (x′2, y′2).) within the second determination region (Fig. 2, “overlap area 42” and “second edge area 48”).
	Perret et al. and Thiel are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the calibration pattern in Perret et al. to incorporate a position parameter as taught by Thiel, because the detector can detect the position of the irradiation pattern and calibrate the irradiation system based on the determined position (Thiel, [0058]).
Regarding claim 20, Perret et al. does not teach determining the calibration status comprises at least one of: determining a first calibration parameter associated with the first irradiation unit based at least in part on the first position of the first calibration pattern, and determining a second calibration parameter associated with the second irradiation unit based at least in part on the second position of the second calibration pattern.
Thiel teaches determining the calibration status comprises at least one of: determining a first calibration parameter associated with the first irradiation unit based at least in part on the first position of the first calibration pattern, and determining a second calibration parameter associated with the second irradiation unit based at least in part on the second position of the second calibration pattern ([0059], “the control unit 30 is adapted to calibrate the irradiation system 12 based on the determined position (x1. . . n, y1 . . . n) of the irradiation pattern 32 produced by the first irradiation unit 16 and the determined position (x′S1, y′S1) of the at least one intersection point”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the calibration pattern in Perret et al. to incorporate a position parameter as taught by Thiel, because the detector can detect the position of the irradiation pattern and calibrate the irradiation system based on the determined position (Thiel, [0058]).
Regarding claim 34, Perret et al. does not teach the first calibration pattern and the second calibration pattern are generated simultaneously.
Thiel teaches two irradiation units can produce two different irradiation patterns simultaneously ([0028], “in case the second irradiation beam is used for stimulation process emissions after and/or while the irradiation pattern is produced by the first irradiation beam.”)
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the irradiation units in Perret et al. to incorporate generating the first calibration pattern and the second calibration pattern simultaneously as taught by Thiel, because detection and processing of the respective signal may be performed according to a peak detection and/or a drop detection and/or an increased deviation and/or a certain pulse shape or the like  (Thiel, [0028]).

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160082668 (“Perret et al.”) in view of US 20190255614 (“Madigan et al.”), further in view of US 20180186082 (“Randhawa”).
Regarding claim 28, Perret et al. does not teach the first and the second determination regions of the build plane each comprises a calibration structure having a reflection property.
Randhawa teaches a method (Abstract, “methods for three-dimensional (3D) printing”) for 3D printer calibration ([0267], “calibrating an optical property (e.g., the energy beam distribution and/or a spot size (e.g., footprint) of the irradiating energy)”), comprising: the first determination region of the build plane comprises a first calibration structure having a first reflection property, and the second determination region of the build plane comprises a second calibration structure having a second reflection property ([0267], “The magnitude (e.g., intensity) of the detected signal (e.g., reflectivity) of at least two irradiated positions of the calibration structure may be different (e.g., FIG. 21C, 2135 and 2136)”), wherein the first calibration structure and the second calibration structure are respectively attached to, and/or respectively define, a portion of a calibration body (Fig. 30A, the calibration structures are attached to a calibration body 3008).
Perret et al. and Randhawa are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the irradiation region in Perret et al. to incorporate regions of different reflectivity as taught by Randhawa, because a target surface may comprise two different materials with different reflection properties (Randhawa, [0281]).
Regarding claim 29, Perret et al. teaches the calibration body (Fig. 1, object 8) is coupled to a positioning mechanism (Fig. 1, “height adjusting device 6”), the positioning mechanism configured to position the calibration body in a defined mounting position ([0018], “the controller 7 controls the height adjusting device 6 in such a way that the surface of the carrier 5 is positioned at a predetermined height corresponding to the thickness of the layer below the coater 23”).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160082668 (“Perret et al.”) in view of US 20190255614 (“Madigan et al.”), further in view of US 20200238625 (“Champion et al.”).
Regarding claim 29, Perret et al. does not teach the on-axis determination unit comprises two cameras. 
Champion et al. teaches a 3D printer ([0001], “Additive manufacturing systems”), wherein wherein the determination unit (Fig. 1B, sensor 113) comprises a first camera (Fig. 1B, first camera 154) and a second camera (Fig. 1B, second camera 155).
Perret et al. and Champion et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the determination unit in Perret et al. to incorporate two detection cameras as taught by Champion et al., because multiple cameras can be used to detect build materials with different spatial resolutions (Champion et al., [0017]).
Response to Arguments
Applicant’s arguments with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744